

117 HR 4725 IH: No Student Loan Interest Act
U.S. House of Representatives
2021-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4725IN THE HOUSE OF REPRESENTATIVESJuly 27, 2021Mr. Swalwell (for himself, Ms. Eshoo, and Mr. McNerney) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo provide for the relief of interest on certain Federal student loans.1.Short titleThis Act may be cited as the No Student Loan Interest Act.2.Zero-interest rates for borrowers of Federal student loans(a)Interest rate for FFEL LoansSection 427A of the Higher Education Act of 1965 (20 U.S.C. 1077a) is amended by adding at the end the following: (o)Zero-Interest ratesNotwithstanding any other provision of this section or this Act, with respect to any loan made, insured, or guaranteed under this part for which the first disbursement is made on or before July 1, 2010, the applicable rate of interest shall be zero on the unpaid principal balance of the loan..(b)Interest rate for direct loansSection 455(b) of the Higher Education Act of 1965 (20 U.S.C. 1087e(b)) is amended by adding at the end the following:(11)Zero-interest rate(A)New loansNotwithstanding the preceding paragraphs of this subsection or any other provision of this Act, with respect to any loan made under this part for which the first disbursement is made on or after July 1, 2022, the applicable rate of interest shall be zero, and shall be fixed for the period of the loan.(B)Existing loansNotwithstanding the preceding paragraphs of this subsection or any other provision of this Act, with respect to any loan made under this part for which the first disbursement is made before July 1, 2022, the applicable rate of interest shall be zero on the unpaid principal balance of the loan..(c)Effective dateThe amendments made by this section shall take effect on July 1, 2022.